Citation Nr: 1101885	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-13 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim sought.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Board accepts the Veteran's assertion of noise exposure 
in service as credible and consistent with his established 
service.

3.  Although the Veteran currently has hearing loss in each ear 
to an extent recognized as a disability for VA purposes, hearing 
loss was normal at separation, there is no evidence of hearing 
loss for several years after service, and the only competent, 
probative opinion to address the question of whether there exists 
a nexus between alleged in-service noise exposure and the 
Veteran's bilateral hearing loss weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are not met.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2006 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection for 
bilateral hearing loss, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  This letter also provided 
general notice to the Veteran regarding VA's assignment of 
disability ratings and effective dates in accordance with 
Dingess/Hartman.  The August 2006 RO rating decision reflects the 
initial adjudication of the hearing loss claim after issuance of 
the July 2006 letter.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the report of a March 2007 VA examination.  
Also of record and considered in connection with the appeal are 
various written statements provided by the Veteran, and by his 
representative, on his behalf.

The Board finds that no additional RO action to further develop 
the record in connection with the claim on appeal is warranted.  
In his Written Brief Presentation, the Veteran's representative 
argued that the March 2007 VA examination was inadequate, and he 
requested a new examination on the Veteran's behalf.  The Board, 
however, disagrees and finds that the examination is adequate.

The Veteran's representative first argued that the examiner noted 
at the beginning of the report that she reviewed the claims file, 
and at the end of the report, she answered "no" to the 
questions as to whether she reviewed the Veteran's service 
treatment records, VA records, private records, and other 
records.  When reading the examination as a whole, however, the 
Board finds that it is clear that the examiner did review the 
claims file as initially noted.  In her rationale for her 
opinion, she cited a specific document in the Veteran's service 
treatment records, indicating that she indeed did review the 
claims file.

The Veteran's representative also argues that the March 2007 VA 
examination was inadequate because there was no indication that 
the examiner was an audiologist licensed by the state as required 
under 38 C.F.R. § 4.85.  38 C.F.R. § 4.85(a) requires a VA 
examination for hearing impairment to be conducted by a state-
licensed audiologist.  This requirement, however, relates to 
conducting audiological testing-not to providing a competent 
opinion on the etiology of the Veteran's disorder.  Here, as 
discussed in more detail below, the Board acknowledges that the 
Veteran has a current hearing loss disability, and the accuracy 
of the examination for a hearing loss disability is not in issue.  
The Veteran's representative has not challenged the 
qualifications of the expert relating to her opinion.  See 
Bastien v. Shinseki, No. 2009-7099 (Fed. Cir. Mar. 24, 2010) (A 
request for information about an expert's qualifications is not 
the same as a challenge to those qualifications.).

The Board finds that the March 2007 VA examination is adequate as 
the examiner performed testing, provided a diagnosis, and a nexus 
opinion supported by rationale based on the evidence of record.  
Therefore, the Board finds that remand is unnecessary for an 
additional opinion.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  The Veteran has been notified and made aware of 
the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration of the matter on 
appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts that in-service noise exposure to jet 
engines, heavy machinery, internal combustion engines, gunfire, 
and aircraft resulted in hearing loss.

At the outset, the Board notes that the Veteran's service 
personnel records show that he served as a security policeman in 
the Air Force for approximately three-and-a-half years, to 
include service in Vietnam.  Thus, the Board accepts the 
Veteran's assertion of in-service noise exposure as credible and 
consistent with his established service.  That fact 
notwithstanding, the Board also finds that the record presents no 
basis for a grant of service connection for bilateral hearing 
loss.

Service treatment records reflect no complaints of diminished 
hearing or ringing of the ears, but reveal that hearing during 
service and at separation was within normal limits.  At entrance 
in May 1965, audiometric findings (American Standards Associates 
(ASA) units as converted to International Standards Organization 
(ISO) units), in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
25
20
LEFT
25
15
25
25
15

At separation in September 1968, audiometric testing, in pure 
tone thresholds, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
10
LEFT
0
5
-5
5
5

The above-described evidence reflects that a bilateral hearing 
loss disability was not shown during service.  In fact, the 
evidence reflects that the Veteran's hearing improved 
dramatically between entrance and separation.  The Board notes, 
however, that the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

The Veteran submitted a private hearing examination from May 
1982, where the Veteran complained of ringing in his right ear.  
The Veteran reported no specific or significant history of any 
particular problems with his ears, but noted a history of noise 
exposure in the military, working with chainsaws, and in a noisy 
computer environment.  Audiometric studies revealed high 
frequency hearing loss in both ears but worse on the right at 
6000 Hertz.

The Veteran submitted the results of a private hearing test 
conducted in June 1983.  These results indicate hearing loss to 
an extent recognized as a disability for VA purposes in the right 
ear only.  On audiometric testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
N/A
45
LEFT
10
10
25
N/A
25

The Veteran described his noise exposure as including three-and-
a-half years in the military, hunting without the benefit of 
hearing protection, and chainsaws.

The Veteran was afforded a VA examination in March 2007.  On 
audiometric testing, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
60
70
LEFT
10
10
30
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

The audiologist noted that the Veteran reported noise exposure 
from grenades, M-16s, working on a flight line, and working as 
security police.  The Veteran denied post-service noise exposure.  
The Veteran was diagnosed with bilateral sensorineural hearing 
loss, mild to severe.  The audiologist opined that it was less 
likely as not that the Veteran's hearing loss was related to his 
military service because the Veteran's service treatment records 
reflected that he had normal hearing at separation.

The above-cited evidence reflects that the Veteran currently has 
bilateral hearing loss to an extent recognized as a disability 
for VA purposes (pursuant to 38 U.S.C.A. § 3.385).  However, 
despite the presence of current disability, and the credible 
evidence of in-service noise exposure (discussed above), the 
claim must be denied on the basis of medical nexus.

Here, the post-service evidence does not reflect any indication 
of hearing loss for over 13 years after active military service.  
At the May 1982 private examination, the Veteran denied any 
problems with his ears, and on audiological testing in June 1983, 
the Veteran only had a hearing loss disability in his right ear.  
The Veteran's left ear was still within normal limits.  Thus, the 
evidence does not establish hearing loss in service or for many 
years thereafter.  The Board points out that the passage of many 
years between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection for the disability.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the only competent opinion on the question of nexus 
between bilateral hearing loss and service-that provided in 
March 2007-as noted above-is adverse to the claim.  The Board 
accepts the nexus opinion in connection with each claim as 
credible, based as it was upon full consideration of the 
Veteran's documented history and assertions.  Significantly, 
neither the Veteran nor his representative has presented or 
identified contrary competent opinion that, in fact, supports the 
claim.

Finally, the Board notes that, as for any direct assertions by 
the Veteran and/or his representative that there exists a medical 
relationship between each disability under consideration and 
service, such assertions provide no basis for allowance of the 
claim.  In ascertaining the competency of lay evidence, the 
Courts have generally held that a layperson is not capable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183 (1997).  In certain instances, however, lay 
evidence has been found to be competent with regard to a disease 
with "unique and readily identifiable features" that is 
"capable of lay observation."  See, e.g., Barr v. Nicholson, 21 
Vet. App. 303 (2007) (concerning varicose veins); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a 
dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) 
(flatfeet).  Laypersons have also been found to not be competent 
to provide evidence in more complex medical situations.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Thus, in this case, while the Veteran is competent to report 
symptoms pertaining to hearing loss, he is not competent to 
provide a nexus opinion relating his bilateral hearing loss to 
his in-service noise exposure.  The lay assertions in this regard 
have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


